Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8, 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2-8-2021.

Specification
The disclosure is objected to because of the following informalities:
[0095] “ban be” should read “can be”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Claim 9 recites “wherein the trained input neural network model is trained based on backpropagation that is based on errors during training, each of the errors determined during the training as a function of: a corresponding training query vector generated over the trained input neural network model based on a corresponding training instance, and a subsequent content query vector generated over a separate subsequent content neural network model based on the corresponding training instance”.  Such limitations do not appear to be supported.
	Claim 9 is best descripted in Fig. 5.  However, Fig. 5 does not show backpropagation.  Fig. 6 show backpropagation, but fails to support error determined during the training as a function of 2 things.  Fig. 6, at best, support error being propagate over input NN and subsequent NN at step 672.  
Any claim not specifically addressed, above, is being rejected as incorporating the deficiencies of a claim upon which it depends.
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bai et al (US 20140122388 A1)
 16. A method implemented by one or more processors, comprising: 
receiving a textual query generated based on user interface input provided by a user via a client device of the user (See e.g. Fig. 2B on providing query; Fig. 1-106 on user interface);
 applying a query representation of the textual query to a trained input neural network model (See e.g. [0027] on vector space model representation); 
generating a query vector over the trained input neural network model based on applying the query representation to the trained input neural network model (See e.g. [0035] on query vector; [0040] on backpropagation NN); 
determining a relevance value that indicates relevance of a content item to the query (See e.g. [0019] on top N relevant documents), wherein determining the relevance value comprises: 
determining the relevance value based on a dot product of the query vector to a vector stored in association with the content item, the vector being stored in association with the content item prior to receiving the query (See e.g. [0027] on dot product between query and document); 
based on the relevance value, providing to the client device a result that is based on the content item, the result provided in response to the query (See e.g. Fig. 2B-212 on output ranked documents).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al (US 20140122388 A1) in view of Fass et al (US 20040078190 A1)
17. Fass disclose the method of claim 16, further comprising: identifying a quality value that is pre-stored in association with the content item; wherein providing the result is further based on the quality value (See e.g. [0099] and [0101] on match query with pre-stored queries).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to use pre-stored queries for matching or determining 

18. Bai disclose the method of claim 17, wherein the quality value is determined based on application of the vector to a trained quality neural network model (See e.g. [0040] on backpropagation NN).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jaech et al (Match-Tensor: a Deep Relevance Model for Search” Jan 2017) disclose backpropagation, dot product, relevant query, bag of words query representation.  See e.g. Fig. 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUT WONG whose telephone number is (571)270-1123.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LUT WONG/Primary Examiner, Art Unit 2121